Estate of Loughlin v State of New York (2017 NY Slip Op 00290)





Estate of Loughlin v State of New York


2017 NY Slip Op 00290


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-02907

[*1]Estate of William Loughlin, et al., appellants,
vState of New York, respondent. (Claim No. 121996)


Gruenberg Kelly Della, Ronkonkoma, NY (Michael Della and Zachary M. Beriloff of counsel), for appellants.
Eric T. Schneiderman, Attorney General, New York, NY (Steven C. Wu, Matthew W. Grieco, and Andrew Rhys Davies of counsel), for respondent.

DECISION & ORDER
In a claim to recover damages for violation of the right of sepulcher, the claimants appeal from a judgment of the Court of Claims (Mignano, J.), dated January 16, 2015, which, upon a decision of the same court dated December 11, 2014, made after a trial, is in favor of the claimants Laurie Keane and Patrick Loughlin and against the defendant in the principal sum of only $75,000 each.
ORDERED that the judgment is affirmed, with costs.
"[T]he common-law right of sepulcher gives the next of kin the absolute right to the immediate possession of a decedent's body for preservation and burial, and . . . damages will be awarded against any person who unlawfully interferes with that right or improperly deals with the decedent's body" (Melfi v Mount Sinai Hosp., 64 AD3d 26, 31). The standard of review for a damages award is whether it "deviate[s] materially from what would be reasonable compensation" (Vasquez v County of Nassau, 91 AD3d 855, 858). In making such a determination, "[p]rior damages awards in cases involving similar injuries are not binding upon the courts but serve to  guide and enlighten' them in determining whether a verdict constitutes reasonable compensation" (Kusulas v Saco, 134 AD3d 772, 774, quoting Taveras v Vega, 119 AD3d 853, 854). Here, contrary to the claimants' contention, the Court of Claims' award of damages for the violation of the right to sepulcher did not deviate materially from what would be reasonable compensation (see CPLR 5501[c]). Accordingly, we decline to disturb it.
DILLON, J.P., MILLER, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court